DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael O’Neil (Reg. No. 32,622) on 06/14/2022.

Claims are amended as follows: 
(Please note that only claims that are currently amended by the Examiner are listed in this section.  For original and previously presented claims, please refer to the claims filed on 02/18/2021.)

14. (Currently Amended)  The imaging device according to claim 13, wherein the drive circuit includes
a first transistor which is in an on-state
a current source which is provided in an electrical path between a first main node of the first transistor and a second voltage line supplying the second voltage and configured to define the drive current.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record Velichko (US 2019/0124278 A1) discloses an imaging device (Fig.2: image sensor 16) comprising:
a pixel (Fig.2: image sensor pixel 22 or Fig.3: pixel 300) including a photoelectric converter (Fig.3: photosensitive regions 50 and 52); an amplifier transistor having an input node that holds charge from the photoelectric converter and configured to output a signal based on the charge of the input node (Fig.3; [0029]: source follower transistor 74 corresponds to the claimed amplifier transistor. Fig.3; [0027]: the floating diffusion region 64 corresponds to the claimed input node); a select transistor configured to output the signal output from the amplifier transistor to a readout circuit for reading out the signal (Fig.3: the row select transistor 76 corresponds to the claimed select transistor; Fig.2: column readout and control circuitry 28 corresponds to the claimed readout circuit. [0029]: “When control signal RS is asserted, transistor 76 is turned on and a corresponding signal Pixout is passed onto column readout path 78”); a reset transistor configured to set a potential of the input node to a prescribed reset potential (Fig.3: reset transistor 72; [0028]: “Overflow capacitor 66 and floating diffusion region 64 may be collectively reset to a voltage level (e.g., a voltage level close to Vaapix) by asserting control signals RST and DCG”); and a capacitance addition transistor connected to the input node and configured to switch the capacitance value of the input node (Fig.3: gain control transistor 68; [0028]: “Control signal DCG may control transistor 68 to enable or disable the extension of charge storage capacity of floating diffusion region 64 by respectively asserting or deasserting control signal DCG”); and
a drive circuit (Fig.2: control and processing circuitry 24) configured to turn on the capacitance addition transistor by setting a gate voltage of the capacitance addition transistor to a first voltage, and turn off the capacitance addition transistor by setting the gate voltage of the capacitance addition transistor to a second voltage (Fig.4: the high level control signal DCG corresponds to the claimed first voltage; the low level control signal DCG corresponds to the claimed second voltage),
wherein the gate voltage is changed from the first voltage to the second voltage during a period when the signal from the amplifier transistor is output from the pixel via the select transistor (Fig.4: during the time period where the row select control signal RS is on high level, the control signal DCG changes from high level to low level (i.e., assertion K)).
The prior art of record fails to disclose or reasonably suggest: “wherein a voltage change amount per unit time when the gate voltage changes from the first voltage to the second voltage is smaller than a voltage change amount per unit time when the gate voltage changes from the second voltage to the first voltage” in combination with other limitations recited in the claim.

Claims 2-20 are also allowed as being dependent from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koga (US 2017/0373107 A1) discloses a solid-state image sensing device including a photoelectric conversion unit; a charge holding unit for holding signal charges generated by the photoelectric conversion unit; a reset transistor for resetting the potential of the charge holding unit; a capacitance switching transistor connected to the charge holding unit and directed for switching the capacitance of the charge holding unit; and an additional capacitance device connected to the capacitance switching transistor.
Geurts (US 2020/0227454 A1) discloses an image sensor may include a plurality of imaging pixels with high dynamic range. Each imaging pixel may have a photodiode, a floating diffusion region, ,a transfer transistor an overflow capacitor and an overflow transistor interposed between the photodiode and the overflow capacitor. A dual conversion gain transistor may be interposed between the overflow capacitor and the floating diffusion region.
Oh (US 2019/0215471 A1) discloses an image sensor pixel including a dual conversion gain capacitor and a gain select transistor to produce high dynamic range (HDR) images.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696   

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696